Citation Nr: 0843072	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Granting the benefit of the doubt to the veteran, diagnosed 
PTSD is the result of active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. However, given the results 
favorable to the veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry. 


The Merits of the Claim

The veteran claims entitlement to service connection for PTSD 
due to traumatic stressors experienced in service. Service 
connection may be established for a disability resulting from 
personal injury or disease suffered or disease contracted in 
the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). Based on a review of the evidence, and 
resolving the benefit of the doubt in favor of the veteran, 
the Board grants the veteran's appeal and awards service 
connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy." See Gaines v. 
West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressor(s) is 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to the actual occurrence, and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with his 
circumstances, conditions, or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 2002); Doran v. Brown, 6 Vet. App. 
283, 289 (1994); 38 C.F.R. § 3.304(d)(f)(2003).

The definition of "engaged in combat with the enemy" is that 
the veteran is required to have take part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality; but does not include cases in which a 
veteran was merely serving in a general "combat area" or 
"combat zone" without their personal participation in combat 
with the enemy. See VAOPGCPREC 12-99 (October 18, 1999).

Participation in combat is a determination that is to be made 
on a case-by-case basis, and requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. See Id.; Moran v. Principi, 17 Vet. App. 149 
(2003). Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004). That determination must be based on consideration of 
all evidence of record in each case, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence, and applying the benefit-of-the-
doubt standard if the evidence is in equipoise.

The veteran's personnel records indicate that he served in 
Vietnam from August 1969 to June 1970 with the United States 
Marine Corps, Headquarters Company, 7th Marines, 1st Marine 
Division, as a combat engineer.

While the DD214 and personnel records do not show that the 
veteran received awards that warrant the conclusion that he 
participated in combat, the veteran has maintained he was 
awarded a combat action ribbon. He stated that in 
approximately 1993, he requested replacement medals from the 
military. He asserted that paperwork that was included with 
the medals and ribbons indicated he was awarded a combat 
action ribbon. Significantly, associated with the claims file 
is a document from the Bureau of Naval Personnel, Retired 
Records Section, dated July 1992, which indicates the veteran 
was awarded a combat action ribbon. 

As such, the Board finds the Bureau of Naval Personnel 
documentation associated with the record is sufficient 
evidence of the award of a combat action ribbon. Thereby, the 
evidence establishes that he engaged in combat with the enemy 
and the claimed stressors related to combat must be accepted 
as conclusive evidence as to the actual occurrence.

The veteran has provided written statements to the effect 
that a fellow soldier and friend was killed in his unit and 
he saw other men wounded and killed during combat. (See April 
2005 written statement). The veteran stated that on multiple 
occasions his unit came under fire - clearly an occurrence 
that could be expected given the veteran's military 
occupational specialty and the nature of his duties in 
Vietnam. See also Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997) (A veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event).  

In sum, as the Board finds the veteran was awarded a combat 
action ribbon, and his claimed stressors are related to 
combat situations, and consistent with the circumstances, 
conditions, and hardships of the veteran's service, then the 
veteran's statements establish the occurrence of the claimed 
in-service stressors. 38 C.F.R. § 3.304(f).

The record contains medical evidence showing a diagnosis of 
PTSD, as indicated in the veteran's April 2004 VA treatment 
record and August 2005 VA examination,  linked to the above-
referenced combat-related stressors. 

The evidence of record is at least in relative equipoise. 
Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that PTSD was incurred in 


service. 38 U.S.C.A. § 5107. In light of the foregoing, 
service connection for PTSD is warranted. 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for post traumatic stress disorder is 
granted.

____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


